Citation Nr: 1549825	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-17 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable disability rating for pleural plaques prior to February 21, 2014, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to June 1955. The Veteran died in August 2014.  The appellant is the Veteran's surviving spouse, who has been accepted as the Veteran's substitution for the purpose of processing this appeal to completion.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted entitlement to service connection for pleural plaques and assigned a noncompensable rating, effective September 19, 2012.  During the pendency of the appeal, the RO, in an April 2014 rating decision, granted an evaluation of 10 percent for the Veteran's pleural plaques disability, effective February 21, 2014.  As the grant of a 10 percent rating, effective February 21, 2014, did not constitute a full grant of the benefits sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

This is a paperless appeal located on the Veterans Benefits Management System.  Documents on the Virtual VA paperless claims processing system include VA treatment records dating from November 1999 to June 2012, and an October 2014 letter from the RO indicating that the appellant had been accepted as the Veteran's substitution.  All other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Prior to February 21, 2014, the Veteran's pleural plaques disability was manifested by a forced vital capacity (FVC) of 103 percent of predicted value and by a diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 89 percent of predicted value.

2.  Beginning February 21, 2014, the Veteran's pleural plaques disability was manifested by an FVC of 99 percent of predicted value and by a DLCO (SB) of 75 percent of predicted value.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the Veteran's pleural plaques disability, prior to February 21, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.96, 4.97, Diagnostic Code 6833 (2015).

2.  Beginning February 21, 2014, the criteria for a disability rating greater than 10 percent for the Veteran's pleural plaques disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.96, 4.97, Diagnostic Code 6833.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When the VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006). 

In a claim for an increased disability rating, the VCAA notice requirements include the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice but not veteran-specific notice as to the effect on daily life or as to the assigned or cross-referenced Diagnostic Code under which the disability is rated).

The VA must provide VCAA notice to a claimant before the initial unfavorable adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

With respect to the appellant's claim for an increased disability rating, the RO provided pre-adjudication VCAA notice, by letter, in September 2012.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, and the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3). Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is no longer applicable in the appellant's claim for a higher disability rating.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that pursuant to Dunlap, where a claim for service connection has been granted, "the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements," such as the effective date or initial rating).  

	Duty to Assist

The VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service treatment records, and lay statements have been associated with the record. 

The Veteran was afforded VA examinations in November 2012, and again in February 2014.  Additionally, a VA examiner provided an addendum medical opinion in December 2012.  The Board has carefully reviewed the VA examiners' reports and finds that the examinations, taken as a whole along with other medical evidence of record, are adequate for rating purposes.  Specifically, the examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  

As the appellant has not identified any additional evidence pertinent to her claim for an increased rating, and as there are no additional records to obtain, the Board concludes that no further assistance to the appellant in developing the facts pertinent to her claim are required for the VA to comply with its duty to assist.

II.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.

The VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether it is an initial rating case.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  See 38 C.F.R. § 4.96(a).  Ratings that fall under these diagnostic codes will not be combined with each other.  Id.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Id.  

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease (General Formula).  See 38 C.F.R. § 4.97, Diagnostic Code 6833.  Under the General Formula, a 10 percent disability rating is warranted for an FVC of 75- to 80-percent predicted value, or a DLCO (SB) of 66- to 80-percent predicted value.  Id.  A 30 percent disability rating is warranted for an FVC of 65- to 74-percent predicted value, or a DLCO (SB) of 56- to 65-percent predicted value.  Id.  A 60 percent disability rating is warranted for an FVC of 50- to 64-percent predicted value; a DLCO (SB) of 40- to 55-percent predicted value; or maximum exercise capacity of 15 to 20 ml/kg/min of oxygen consumption with cardiorespiratory limitation.  Id.  A 100 percent disability rating is warranted for an FVC of less than 50-percent predicted value; DLCO (SB) of less than 40-percent predicted value; maximum exercise capacity of less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or requiring outpatient oxygen therapy.  Id.  

Under 38 C.F.R. § 4.96(d), there are special provisions for applying the evaluation criteria for asbestosis and certain other respiratory diseases.  In relevant part, the provisions are as follows:

(5)  When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.

(6)  When there is a disparity between the results of different PFT's (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.

38 C.F.R. § 4.96(d)(2), (5)-(6).

	Factual Background and Analysis

In a December 2012 rating decision, the RO granted service connection for pleural plaques and assigned a non-compensable rating, beginning September 19, 2012.  The Veteran disagreed with the initial rating assigned, and in an April 2014 rating decision, the RO increased the disability rating for pleural plaques to 10 percent, effective February 21, 2014, the date of the VA examination that showed worsening.  

According to lung and respiratory assessments in VA treatment records dating from March 2007 to April 2011, the Veteran's lungs were assessed as "clear to auscultation."  An April 2012 VA treatment record notes that the Veteran was having "episodes of [shortness of breath]," presumably due to anxiety, and that oxygen helped immediately.  Additionally, the Veteran complained of a "dry cough with no sore throat [or] runny nose."  A May 2012 VA radiology report indicated the presence of "nodular lung densities most likely representing calcified pleural plaques, suggestive of previous asbestos exposure," and it recommended obtaining prior chest radiographs for comparison.  An addendum to the radiology report provides that April 2012 chest X-rays were subsequently made available and that there was "no change in the nodular densities overlying the left midlung and lower lung zone."  An additional addendum provides that additional radiographs dating back to 2007 were available and that "[n]odular densities are stable, consistent with calcified pleural plaques.  No further follow-up or CT[-scan] is needed."  At a June 2012 VA treatment, the Veteran's chest and lungs were clear anteriorly and posteriorly.

In April 2012, the Veteran received private medical treatment for a cough and cold-type symptoms, which had persisted for two to three nights.  The Veteran was experiencing increased coughing at night, as well as "a little bit of shortness of breath and a little bit of chest tightness with it."  Upon physical examination, there was no sign of respiratory distress.  A chest X-ray showed no acute cardiopulmonary processes, and the Veteran's pulmonary vascularity was within normal limits.  However, bundle branch block was present, and calcified pleural plaque was again identified bilaterally.  The Veteran's diagnoses were sinus rhythm with bundle branch block and bronchitis.  Additionally, Dr. D.S. opined that the Veteran's "[c]alcific pleural plaque [was] compatible with prior asbestos exposure."

In a November 2012 VA examination report, the examiner detailed that the Veteran served on a ship during service and that asbestos exposure was presumed, as the Veteran worked in a dry dock where he was exposed to asbestos for more than 4 months.  The examiner noted that X-rays from several years ago showed pleural plaques and that the Veteran's breathing function tests have been normal.  The examiner also provided that the Veteran had several bouts of dyspnea that were diagnosed as anxiety, and the Veteran's internist did not believe that they were caused by a pulmonary disorder.  At the time of the examination, the Veteran's respiratory disability did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy; however, it did require the intermittent use of inhalational bronchodilator therapy.  The Veteran did not have any pulmonary conditions that would qualify as bacterial lung infection, interstitial lung disease, mycotic lung disease, or restrictive lung disease.  According to November 2012 chest X-rays, calcific pleural plaque was again identified bilaterally without evidence of focal airspace consolidation or adenopathy.  Pulmonary function testing (PFT) revealed a pre-bronchodilator FVC value of 103 percent predicted, an FEV-1 value of 110 percent predicted, an FEV-1/FVC value of 75 percent predicted, and a DLCO (SB) value of 89 percent predicted.  PFT also showed a post-bronchodilator value of 98 percent predicted, an FEV-1 value of 103 percent predicted, and an FEV-1/FVC value of 74 percent predicted; there was no post-bronchodilator DLCO (SB) value.  According to the examiner, the PFT results accurately reflected the Veteran's pulmonary function, and the FEV-1 value most reflected his level of disability.  Exercise capacity testing was not performed.  The Veteran did not have multiple respiratory disabilities, and there were no other significant diagnostic test findings and/or results.  The examiner opined that the Veteran's respiratory disability did not impact his ability to work.

In a December 2012 VA medical opinion, the examiner opined that the Veteran's bronchodilator therapy was not attributed to his pleural plaques.  According to the examiner, "pleural plaques are an essential static finding in the lung parenchyma, are not related to the bronchial tubes, and do not cause symptomatology relating to the bronchial tubes."

The Veteran was afforded a second VA examination in February 2014 and was diagnosed with asbestosis.  The Veteran reported that he had occasional dry coughs.  The examiner noted a "remote history of smoking."  According to the examiner, the Veteran's disability did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  Based on X-ray imaging of the Veteran's chest, there was stable appearance of bilateral calcified pleural plaques; the Veteran's lungs were otherwise clear without evidence of acute cardiopulmonary disease.  PFT revealed a pre-bronchodilator FVC value of 99 percent predicted, an FEV-1 value of 105 percent predicted, an FEV-1/FVC value of 104 percent predicted, and a DLCO (SB) value of 75 percent predicted.  PFT also showed a post-bronchodilator value of 97 percent predicted, an FEV-1 value of 104 percent predicted, and an FEV-1/FVC value of 105 percent predicted; there was no post-bronchodilator DLCO (SB) value.  According to the examiner, the PFT results accurately reflected the Veteran's pulmonary function, and the DLCO (SB) test most accurately reflected his level of disability.  The examiner noted that the "[b]orderline reduction" of the Veteran's DLCO (SB) value was "consistent with a possible underlying parenchymal or vascular abnormality or anemia."  The examiner opined that the Veteran's respiratory disability did not impact his ability to work.  

Based on a review of the evidence of record, the Board finds that the staged ratings assigned by the RO correspond to the Veteran's level of disability shown during each stage.  The preponderance of the evidence is against assigning a compensable rating for pleural plaques prior to February 21, 2014, or a disability rating greater than 10 percent thereafter.  See 38 C.F.R. §§ 4.96, 4.97.  

There are no objective criteria upon which the VA could assign a compensable rating prior to February 21, 2014.  According to the November 2012 VA examiner, the PFT accurately reflected the Veteran's pulmonary function.  At the outset, the Board notes that because the Veteran's post-bronchodilator results were poorer than his pre-bronchodilator results, pre-bronchodilator values have been used for rating purposes. See 38 C.F.R. § 4.96(d)(5). Relying on the PFT data, the Veteran's disability would not warrant a rating of 10 percent or more, as the Veteran's pre-bronchodilator FVC value was 103 percent predicted, and his DLCO (SB) value was 89 percent predicted.  See 38 C.F.R. § 4.97, Diagnostic Code 6833 (providing that a 10 percent rating requires an FVC of 75- to 80-percent predicted or a DLCO (SB) of 66- to 80-percent predicted).  The Board acknowledges that the November 2012 examiner indicated that the FEV-1 test most accurately reflected the Veteran's level of disability; however, the Veteran's post-bronchodilator FEV-1 value of 110 would also not warrant a compensable evaluation under any of the other applicable respiratory diagnostic codes.  See 38 C.F.R. § 4.96(d)(6), Diagnostic Codes 6600-6604, 6845. 

Additionally, there is no indication in the record of cor pulmonale or pulmonary hypertension, or a requirement of outpatient oxygen therapy that would justify assigning a compensable rating.  See id.  Although the April 2012 private treatment records show that the Veteran's calcific pleural plaque was compatible with prior asbestos exposure, the records do not include PFT data.  Consequently, a non-compensable rating corresponds to the Veteran's level of disability prior to February 21, 2014.  

A 10 percent rating properly corresponds to the Veteran's level of disability as of February 21, 2014.  As indicated above, February 21, 2014 PFT, which accurately reflected the Veteran's pulmonary function, revealed a pre-bronchodilator FVC value of 99 percent predicted and a DLCO (SB) value of 75 percent predicted.  The February 2014 examiner indicated that the DLCO test most accurately reflected the Veteran's level of disability.  Relying on PFT, a 30 percent or greater disability rating would require an FVC of at least 65- to 74-percent predicted or a DLCO (SB) of at least 56- to 65-percent predicted.  See id.  Accordingly, a disability rating in excess of 10 percent would not be warranted based on PFT data.  There is also an absence of other objective factors that would warrant a disability rating in excess of 10 percent beginning February 21, 2014, as there is no indication in the record of cor pulmonale or pulmonary hypertension, and the Veteran did not require outpatient oxygen therapy.  See id.  It follows that there is no evidence to justify a disability rating in excess of 10 percent beginning February 21, 2014.

The Board has considered the documentation of dry coughs and shortness of breath in its rating determination.  Nevertheless, the Board finds that the objective medical findings by skilled professionals, particularly PFT data from the November 2012 and February 2014 VA examinations, are more persuasive and do not support a compensable rating prior to February 21, 2014, nor a rating greater than 10 percent after February 21, 2014, for the Veteran's service-connected pleural plaques.

The Board also notes that no additional separate ratings for a respiratory disability are warranted, as the VA may only assign a single rating for respiratory conditions under the diagnostic code that reflects the predominant disability.  See 38 C.F.R. § 4.96(a).

In sum, the evidence of record provides no basis for creating additional stages for the Veteran's pleural plaques, or for assigning a higher rating to either existing stage.  See Hart, 21 Vet. App. at 509-10.  Accordingly, the preponderance of the evidence is against assigning a compensable disability rating prior to February 21, 2014, and it is against assigning a disability rating in excess of 10 percent beginning February 21, 2014, for the Veteran's service-connected pleural plaques.  Consequently, the benefit-of-the-doubt rule does not apply, and the appellant's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 3.102.

III.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describes the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected pleural plaques.  The Veteran's pleural plaques disability was manifested by breathing difficulties, and the assigned rating contemplates this impairment.  Moreover, the rating criteria specifically contemplate pulmonary function testing, and the November 2012 and February 2012 VA examiners indicated that such testing was an accurate reflection of the Veteran's functioning.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, the Veteran is also service-connected for right ear hearing loss.  Neither the appellant nor her representative has indicated any specific service-connected disabilities that are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to a compensable rating, prior to February 21, 2014, for pleural plaques is denied.

Entitlement to a disability rating greater than 10 percent as of February 21, 2014, for pleural plaques, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


